The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0004], note that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines. Page 2, in the heading therein, note that --BRIEF DESCRIPTION OF THE-- should be inserted prior to “DRAWINGS” for consistency with PTO guidelines. Page 2, in paragraphs [0007] & [0008], note that reference to these drawings as being a “graph” does not appear to be an accurate characterization and thus appropriate clarification is needed. Page 3, in the heading therein, note that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 6, in paragraph [0027], second line therein, note that the recitation of “103cavity” should be deleted as being unnecessary and inappropriate. Page 12, in paragraph [0047], 7th line therein, note that the term “upstream” is vague in meaning and thus appropriate clarification is needed. Page 12, in paragraph [0048], first line therein and page 13, in paragraph [0050], third line therein, note that --(D/L)-- should be inserted after “downlink”, respectively at these instances for an appropriate characterization consistent with the labels in FIGS, 7A & 7B. Page 12, in paragraph [0048], 4th line therein, note that the recitation of “user equipment 714” is vague in meaning, especially since no such labeling appears in FIG. 7A and thus appropriate clarification is needed. Page 13, in paragraph [0050], second line therein, note that --(RAU)-- should be inserted after “unit” for an appropriate characterization consistent with the labeling in FIG. 7B; 7th line therein, note that --(FIG. 7A)-- should be inserted after “700” for consistency with the labeling in that drawing. Page 13, in paragraph [0051], first line therein; page 13, in paragraph [0053], first line therein; page 14, in paragraph [0054], 5th line therein: note that --[0054], second line therein, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 15, in paragraph [0057], second line therein and page 16, in paragraph [0061], 9th line therein, note that --in FIGS. 3, 4, 5 and 6, respectively-- should be inserted after “601”, respectively at these instances for an appropriate characterization consistent with the labeling in those drawings.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels need to be correspondingly described in the specification description of the indicated drawing for clarity and completeness of description: FIGS. 6A, 6B, “603”; FIG. 7A, “715”; FIG. 7B (OR EXPANSION UNIT 708, CNTRL 721).  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 7A, note that reference label “702” appears to improperly describe different features (i.e. master unit (702) and undescribed feature (702) in the figure) and note that a label --714-- needs to be provided such a to be commensurate with the FIG. 7A description in paragraph [0048] and thus appropriate clarifications are needed; In FIG. 7B, note that “MASTER UNIT 202” appears that it should be rewritten as --MASTER UNIT 702-- for consistency with the corresponding specification description of FIG. 7B.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one dielectric component being coated with a metal (i.e. claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8; 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, last line, note that it is unclear how “dielectric components”, recited herein relate to a “resonator”, recited earlier in the claim (i.e. the dielectric components are one in the 
In claim 4, note that it is unclear whether the recitation of “at least one of the dielectric components are coated with a metal” would be an accurate characterization of this aspect of the invention. Note that in paragraph [0023], it has been described that the “conductive body” may be coated with a metal (i.e. of the metals specified in claim 5). Appropriate clarification is needed.
In claim 27, note that it is unclear how “an interior surface”, as recited herein relates to “an interior surface”, recited earlier in claim 25 (i.e. one in the same interior surface, distinctly different interior surfaces, etc.) and thus appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8; 9, 12; 19, 20; 23, 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Enokihara et al. 
Enokihara et al (e.g. FIG. 9) discloses a system (i.e. a dielectric resonator/filter 30C) comprising: a conductive body (i.e. not labeled, but necessarily present) configured for providing input and output signals (i.e. through input and output connectors (41, 42) in FIG. 9) and having a dielectric component (i.e. dielectric 40) functioning as a TM mode dielectric resonator disposed within a cavity of the conductive body. Regarding claims 2, 20, a bottom surface of the dielectric component (40) is adhered to a bottom surface of the conductive body. Regarding claims 7, 12, 19, 23, 24, note that a conductive rod (i.e. 44) functioning as a tuning screw .
Claims 1, 2, 4, 5, 7, 8; 9, 12, 13; 19, 23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yamakawa et  al. 
Yamakawa et al {e.g. Fig. 1(a)} discloses a system (i.e. a dielectric resonator/filter) comprising: a conductive body {i.e. metallic casing (104); metallic cover (105)} configured for providing input and output signals {i.e. through input and output probes (102a, 102b)} and having a dielectric component (i.e. dielectric resonance element 103) functioning as a TM mode dielectric resonator disposed within a cavity of the conductive body (104, 105). Regarding claims 2, 13, 20, a bottom surface of the dielectric resonator component (103) is adhered to a bottom surface of the conductive body (104) by a conductive layer (108) and an adhesive, such as solder (i.e. 402). Regarding claims 4, 5, note that the conductive layer (108), such as copper, coats the dielectric resonator component (103). Regarding claims 7, 12, 19, 23, note that an adjusting screw (i.e. 107) is configured to pass through (i.e. penetrate) an inner hole (i.e. 111) in the dielectric resonator component (103) to provide frequency tuning for the dielectric resonator component (103). Regarding claim 8, note that as evident from related Fig. 8(a), a plurality of such dielectric resonator components can be configured to function as a filter.
Claims 14, 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhu et al. 
Zhu et al (i.e. FIG. 1) discloses dielectric resonators (i.e. 2-5) disposed within a conductive body (i.e. filter housing 1), where each dielectric resonator has two portions of .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3; 21 are rejected under 35 U.S.C. 103 as being unpatentable over Enokihara et al. 
Note that Enokihara et al disclose the claimed invention except for the dielectric resonator being adhered to the conductive body through a interceding pedestal.
However, Enokihara et al (e.g. FIGS. 18, 19) exemplarily discloses that use of a pedestal to support a resonator (i.e. 502) within a housing (i.e. 10) in FIG. 19 would have been considered an obvious equivalent to using mounting or adhering a resonator (i.e. 503) within housing (i.e. FIGS. 18 & 20).
Accordingly, it would have been obvious in view of the references to have modified the mounting configuration in FIG. 9 of Enokihara et al to have included an interceding pedestal or .
Claims 6, 10, 11; 14, 17, 18; 25, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over either Enokihara et al or Yamakawa et al in view of Zhu et al. 
Note that either one of the Enokihara et al or Yamakawa et al reference discloses the claimed invention, but does not disclose that the dielectric resonator component takes the form of two portions of different shapes.
As described in an above rejection, Zhu et al discloses a TM mode dielectric resonator having portions of different shapes. Note that the use of the different shapes provides a special structure that improves spurious suppression.
Accordingly, it would have been obvious in view of the references taken as a whole to have modified the cylindrical shape dielectric resonator components in either Enokihara et al or Yamakawa et al to have taken the shape as taught by Zhu et al. Such a modification would have provided the advantageous benefit of providing improved spurious suppression afforded by the two different shapes of the dielectric resonator, as taught by Zhu et al, thereby suggesting the obviousness of such a modification. Accordingly, as an obvious consequence of such a modification, the resultant combination would have necessarily included a hollow cylinder of different shapes receiving the tuning elements consistent with the teaching in either Enokihara et al or Yamakawa et al
Claims 16, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Enokihara et al in view of Zhu et al. 

As described in an earlier rejection Enokihara et al recognizes the equivalents between a dielectric resonator directly adhered to a housing and a dielectric resonator adhered to ahousing by a pedestal.
Accordingly, it would have been considered an obvious substitution of art recognized equivalents to have alternatively used a pedestal to have adhered a dielectric resonator to a housing, such as exemplarily taught by Enokihara et al, thereby suggesting the obviousness of this further modification.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang et al discloses a dielectric resonator enclosed within a housing and including ends adhered to the housing and a tuning element disposed to penetrate the dielectric resonator..
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee